IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROY H. LOO,                                          No. 66403
                Appellant/Cross-Respondent,
                vs.
                JEFFREY LYNN DEETS, AN
                INDIVIDUAL,
                                                                          FILED
                Respondent/Cross-Appellant.                               APR 1 5 2016
                and
                                                                          TRACE K. LINDE.MAN
                WENDY L. LOO, AN INDIVIDUAL.                           CLERK OF SUPREME COURT
                                                                      BY ___S__Y_Oft.j&31,4aor
                Respondent.                                                DEPUTY CLERK



                                   ORDER AFFIRMING IN PART,
                                VACATING IN PART AND REMANDING
                           This is an appeal from district court orders dismissing a
                contract and tort action and a cross-appeal from a district court order
                denying a request for attorney fees. Eighth Judicial District Court, Clark
                County; Joanna Kishner, Judge.
                            Having considered the parties' arguments and the record, we
                conclude that the district court properly dismissed appellant's complaint
                based on issue preclusion. 1 See Alcantara v. Wal-Mart Stores, Inc., 130
                Nev., Adv. Op. 28, 321 P.3d 912, 914 (2014) (reviewing de novo a district
                court's application of issue preclusion); Five Star Capital Corp. u. Ruby,
                124 Nev. 1048, 1055, 194 P.3d 709, 713 (2008) (setting forth the elements
                of issue preclusion). In particular, the claims asserted in appellant's
                complaint implicated the issue of how the Loos' marital assets should be
                allocated. This identical issue was actually and necessarily litigated in
                the Loos' divorce proceeding, as evidenced by the language in the Loos'
                marital settlement agreement, which was incorporated into the divorce



                      'In light of this conclusion, we need not address whether dismissal
SUPREME COURT   was also appropriate based on claim preclusion.
      OF
    NEVADA

(0) IY47A
                                                                                      1 (9 '. I /?7
                                                                                                1,.
                decree, and which constituted a final judgment on the merits.      Five Star,
124 Nev. at 1055, 194 P.3d at 713; York v. York,     99 Nev. 491, 493, 664
P.2d 967, 968 (1983); Spilsbury v. Spilsbury, 92 Nev. 464, 466, 553 P.2d
421, 422 (1976). Therefore, the district court properly determined that the
                elements of issue preclusion were satisfied, and we are not persuaded by
                appellant's arguments otherwise. 2
                            To the extent that appellant's claims against Jeffrey Deets
                were premised on an agreement other than the Loos' marital settlement
                agreement, the district court properly determined that appellant's
                complaint failed to sufficiently allege the existence of a contract. See Buzz
                Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 228, 181 P.3d 670, 672
                (2008) (reviewing de novo a district court NRCP 12(b)(5) dismissal). In
                particular, appellant's bare assertions that he had an "implied oral
                contract" with Deets and that the unidentified terms of that contract were
                breached due to various violations of the Nevada Physical Therapy Code of
                Ethics were insufficient to satisfy Nevada's notice-pleading standard.    See
                Breliant v. Preferred Equities Corp., 109 Nev. 842, 846, 858 P.2d 1258,
                1260 (1993) ("The test for determining whether the allegations of a
                complaint are sufficient to assert a claim for relief is whether the
                allegations give fair notice of the nature and basis of a legally sufficient




                      2 Even if appellant's complaint were treated as an action in equity
                challenging the divorce decree, see Doan v. Wilkerson, 130 Nev., Adv. Op.
                48, 327 P.3d 498, 501-02 (2014); Day v. Day, 80 Nev. 386, 389, 395 P.2d
321, 322 (1964), appellant still would not have been entitled to relief
                because, among other reasons, his complaint failed to identify any
                particular asset or property that was omitted from the decree or the value
                of which Ms. Loo misrepresented.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                 claim and the relief requested."). Accordingly, we affirm the district
                 court's dismissal of appellant's complaint. 3
                             On cross-appeal, Deets contends that the district court
                 improperly denied his motion for attorney fees without considering his
                 arguments as to why fees were warranted under NRS 18.010(2)(b), NRS
                 7.085, and EDCR 7.60. We agree. Accordingly, we vacate the appealed
                 orders insofar as they denied Deets' motion for attorney fees and remand
                 this matter for the district court to consider Deets' request for attorney
                 fees under the relied-upon statutes and rule. Consistent with the
                 foregoing, we
                             ORDER the judgment of the district court AFFIRMED IN
                 PART AND VACATED IN PART AND REMAND this matter to the
                 district court for proceedings consistent with this order.



                                                10   vti
                                          Douglas



                 Cherry
                                                                    >9:Ider"
                                                               Gibbons

                 cc: Hon. Joanna Kishner, District Judge
                      Lansford W. Levitt, Settlement Judge
                      E. Brent Bryson
                      Law Office of Michael P. Carman
                      Howard & Howard Attorneys PLLC
                      Eighth District Court Clerk


                       3Appellant did not explain to the district court how he could have
                 cured the pleading defects in his original complaint with an amended
                 complaint, nor has he done so on appeal. We therefore perceive no
                 reversible error in the district court's decision to dismiss appellant's
                 original complaint.
SUPREME COURT
        OF
     NEVADA
                                                           3
(P) 1947A    e